Citation Nr: 1102574	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  06-02 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than October 23, 2003, 
for the grant of service connection (and compensation) for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at 
law


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel






INTRODUCTION

The appellant is a veteran who had active service from February 
1972 to March 1973.  This case is before the Board of Veterans' 
Appeals (Board) on appeal from a January 2005 rating decision by 
the Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for PTSD 
and assigned an effective date of June 25, 2004.  By rating 
decision dated in September 2005 an earlier effective date of 
October 23, 2003, was awarded for the grant of service connection 
for PTSD.  In January 2009 the Board issued a decision which 
denied entitlement to an effective date earlier than October 23, 
2003, for the grant of service connection (and compensation) for 
PTSD.

The Veteran appealed the January 2009 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  In 
September 2009, the Court endorsed a Joint Motion for Remand 
(Joint Motion) of the parties and remanded the matter for 
development and readjudication consistent with the instructions 
in the Joint Motion.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The veteran had originally filed a claim of service connection 
for PTSD in 1996.  In that claim he reported a PTSD stressor from 
his time in service on the USS Midway "around December 1972" 
when he saw "jets crash in poor weather" as well as "bodies 
flying and flames everywhere."  That claim was denied in a May 
1997 RO rating decision, in part, due to the absence of a 
confirmed diagnosis of PTSD.  The veteran did not timely appeal 
the May 1997 rating decision, and it became final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

The Veteran subsequently filed an application to reopen his claim 
of service connection for PTSD in 1999.  In a March 2000 rating 
decision the RO found that new and material evidence had not been 
submitted to reopen the claim and noted that the evidence did not 
show a confirmed diagnosis of PTSD.

In January 2001 the Veteran again filed an application to reopen 
his claim for PTSD.  In an April 2002 rating decision the RO 
found that new and material evidence had not been submitted to 
reopen the claim and noted that there was no new evidence 
indicating that the Veteran had been diagnosed with PTSD.

This claim to re-open was received on October 23, 2003.  The RO 
initially denied the claim, even in light of new evidence that 
included a 2004 VA examination that diagnosed PTSD.  Service 
connection for PTSD was eventually granted by a rating decision 
in January 2005.  The grant was clearly based, at least in part, 
on information received by the RO in November 2004 from the U.S. 
Armed Services Center for Unit Records Research (USASCURR) 
coordinator which confirmed that on or about October 24, 1972, 
during the time the Veteran was on board the USS Midway, an 
aircraft made a hard landing on the carrier and ran into another 
aircraft (essentially, a crash).  Five sailors and aviators were 
killed and another 23 were injured in the ensuing explosion and 
fire.  

The January 2005 rating decision awarded an effective date of 
June 25, 2004, ostensibly the date of the reopened claim.  By 
rating decision dated in September 2005 an earlier effective date 
of October 23, 2003, the actual date of the reopened claim, was 
awarded for the grant of service connection for PTSD.  

The Joint Motion states that consideration of 38 C.F.R. 
§ 3.156(c) is necessary in this case.  Pursuant to 38 C.F.R. § 
3.156(c), a final decision will be reconsidered when new and 
material evidence, in the form of service records, results in the 
reopening of a claim and a retroactive evaluation may be 
assigned.  See Spencer v. Brown, 4 Vet. App. 283, 293 (1993), 
aff'd 17 F.3d 368 (Fed. Cir. 1994); see also 38 C.F.R. § 3.400(q) 
(2010).

The Board observes that, during the pendency of the appeal, the 
provisions of 38 C.F.R. § 3.156(c) were amended, effective 
October 6, 2006.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 2006) 
(now codified at 38 C.F.R. § 3.156(c) (2010)).
Under the prior regulation, where the new and material evidence 
consisted of a supplemental report from the service department, 
received before or after the decision had become final, the 
former decision would be reconsidered by the adjudicating agency 
of original jurisdiction (AOJ).  This included official service 
department records which presumably had been misplaced and now 
been located and forwarded to VA.  See 38 C.F.R. § 3.156(c) 
(2006).

The Board notes that the preamble in the proposed regulation 
contained a full explanation of the bases for the change in 
regulation.  See 70 Fed. Reg. 35,388-35,390 (June 20, 2005).  The 
preamble noted that the use of the words "new and material 
evidence" was confusing as it inferred that VA may reopen a 
claim when service department records were received that were not 
available previously.  The effective date of such a claim would 
be the date of the reopened claim.  It was noted that, in 
practice, when VA received service department records that were 
previously unavailable at the time of the prior decision, VA may 
reconsider the prior decision.  The effective date assigned would 
relate back to the date of the original claim, or date 
entitlement arose, whichever was later.  The effective date would 
not be limited to the date of the claim to reopen.

The change was intended to broaden the description of service 
department records to include unit records, such as those 
received from the U.S. Army and Joint Services Records Research 
Center (JSRRC) (formerly USASCURR) that pertain to military 
experiences claimed by a Veteran.  It was noted that such 
evidence may be particularly valuable in connection to claims for 
benefits for PTSD.  Id. at 35,388; see also Vigil v. Peake, 22 
Vet. App. 63 (2008).

Therefore, additional action by the RO is necessary to develop 
the evidence as to the date when the veteran's PTSD was first 
manifested as well as to determine any retroactive disability 
rating.

Accordingly, the case is REMANDED for the following action:

1.	The RO should arrange for a retroactive 
medical opinion, with examination if 
deemed necessary.  The physician should 
review the claims folders in connection 
with this opinion and should:
a.	Identify the date PTSD due to the 
Veteran's experiences on the USS 
Midway was first manifested; and
b.	Describe, in detail, the nature and 
severity of PTSD symptoms for any 
period (from its initial 
manifestation) prior to October 23, 
2003; and
c.	Discuss the significance of the 
evidence in the record that indicates 
that the Veteran suffered "PTSD-like 
symptoms" prior to October 2003.

Any opinion is to be accompanied by a 
clear explanation of rationale, with 
reference to supporting evidence in the 
record.  In particular, if the physician 
finds that the requested medical opinion 
cannot be made without resort to 
speculation, the examiner must clearly 
explain the medical reasons for that 
conclusion. 

2.	The RO should then review the record and 
determine the appropriate effective date 
for the award of service connection for 
PTSD under the Court's guidance in Vigil 
v. Peake.  The RO should also determine 
whether a retroactive disability rating is 
necessary as a result, including whether 
staged ratings are warranted.  After 
completion of the above, the Veteran and 
his attorney should be furnished a 
supplemental statement of the case and 
afforded opportunity to respond.  The case 
should then be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

